UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the annual period ended: June 30, 2007 Commission File Number: 000-51818 DISPATCH AUTO PARTS, INC. (Exact name of registrant as specified in its charter.) Florida (State of other jurisdiction of incorporation or organization) 20-4200300 (I.R.S. Employer Identification No.) 4th/Fl, Block A, 12 Xiang Zi Miao Street, Bei Lin Qu Xi'an, Shaanxi Province, P.R.China (Address of principal executive offices) (954) 424-2345 (Registrant’s telephone number including area code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or an amendment to this Form 10-KSB. x State issuer's net revenues for its most recent fiscal year: $3,979,748 As of September 21, 2007, there were 30,662,114 common shares outstanding and the aggregate market value of the common shares (based upon the close price of $.51 reported by brokers) held by non-affiliates was approximately $10,505,328. Transitional Small Business Disclosure Format (check one): Yes o Nox Number of shares of common stock outstanding as of September 21, 2007:30,662,114 Number of shares of preferred stock outstanding as of September 21, 2007:100,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-KSB under the Securities Exchange Act of 1934, as amended, (the "Exchange Act") contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which the Company indicates by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussion under "Description of Business," including the "Risk Factors" described in that section, and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-KSB. The Company bases their forward-looking statements on information currently available to them, and the Company assumes no obligation to update them. Statements contained in this Form 10-KSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS Item 1. Description of Business 4 Item 2. Description of Property 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security-Holders 12 PART I Item 5. Market for Common Equity and Related Stockholder Matters 13 Item 6. Management's Discussion and Analysis or Plan of Operation 16 Item 7. Financial Statements 21 PART II Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 43 Item 8a. Controls and Procedure 43 Item 9. Directors and Executive Officers 45 Item 10. Executive Compensation 48 Item 11. Security Ownership of Certain Beneficial Owners and Management 49 PART III Item 12. Certain Relationships and Related Transactions 50 Item 13. Exhibits, List and Reports on Form 8-K 50 Item 14 Principal Accountant Fees & Services 51 Signatures 52 3 Table of Contents PART I ITEM 1.DESCRIPTION OF BUSINESS As used herein the terms "we", "us", "our", the “Registrant”, “DPPT” and the "Company" means, Dispatch Auto Parts Inc., a Florida corporation. These terms also refer to our subsidiary corporations, Shaanxi Lv Bao Environmental Eco Industry Management Ltd. ("Lv Bao"), and Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”), both of which organized and existing under the laws of the Peoples’ Republic of China acquired in February 2007. GENERAL Dispatch Auto Parts, Inc. (the “Company” or “DPPT”) was incorporated on September 14, 1989 in the State of Florida in name of First New York Investment, Inc. On November 25, 1996, the Company filed an amendment to the Articles of Incorporation with the Secretary of State of Florida to change the corporate name to "Computer Access International, Inc.". On March 31, 2005, the Company changed its name to "Dispatch Auto Parts Inc.". DPPT is a holding company whose primary business operations are conducted by through its sole operating subsidiary. On November 8, 2006, DPPT entered a stock exchange transaction with Shaanxi Lv Bao Environmental Eco Industry Management Ltd. (“Lv Bao”) and the transaction was effectively completed on February 6, 2007. Lv Bao was registered as a limited liability company in the People’s Republic of China (the “PRC”) on August 11, 2006 with its principal place of business in Xian City, Shaanxi Province, the PRC. Its registered capital is Renminbi Yuan (“RMB”) 5,000,000 (equivalent to $628,773). Its principal activity was investment holding. The stock exchange transaction involved the following simultaneous transactions: 1) the majority shareholders of DPPT deposited the 844,500 shares of the common stock of DPPT into the account of escrow agent in exchange for $530,000 in cash paid by the owners of Lv Bao. The 844,500 shares will be retired back to the treasury upon closing, and; 2) DPPT issued to the Lv Bao owners 26,000,000 new investment shares of common stock and 100,000 new shares of preferred stock of DPPT in exchange for all of the registered capital of Lv Bao. Upon completion of the plan of exchange, Lv Bao became a wholly-owned subsidiary of DPPT. Accordingly, there has been a change of control of DPPT and the Lv Bao’s owners now control 91% of the voting power of DPPT. On August 30, 2006, Lv Bao entered into an acquisition agreement with Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”). Li Bao was registered as a limited liability company in the PRC on November 27, 2002 with a registered capital of $8,855,135 (equivalent to RMB70,000,000) and with its principal place of business in Shaanxi Province, the PRC. 4 Table of Contents Li Bao was formed to engage in the trees and lawn plantation for outdoor landscape and provide the landscape construction advisory service. In January 2004, Li Bao spun off its trees and lawn plantation business and since then, Li Bao only engages in landscape construction advisory service. This acquisition transaction involved that Lv Bao paid to Li Bao’s equity owners a total consideration of $8,285,750 (equivalent to RMB65,500,000) in exchange for 93.57% of the registered capital of Li Bao. The transaction has been accounted for as a reverse acquisition and recapitalization of Lv Bao whereby Li Bao is deemed to be the accounting acquirer (legal acquiree) and Lv Bao to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Li Bao, with the assets and liabilities, and revenues and expenses, of Lv Bao being included effective from the date of stock exchange transaction. Lv Bao is deemed to be a continuation of the business of Li Bao. Accordingly, the accompanying consolidated financial statements include the following: (1) the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; (2) the financial position, results of operations, and cash flows of the acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of stock exchange transaction. In addition, the subsidiary of DPPT engaged in wholesale of auto parts and accessories was disposed on February 14, 2007 pursuant to the agreement between DPPT, Dispatch II and Daniel Slocum, the former president of DPPT. As a result, DPPT changed its business into landscape construction and related services completely. DPPT, Lv Bao and Li Bao are hereinafter referred to as (the “Company”). The Company is experienced in urban landscaping industry. The landscaping projects include landscape construction and maintenance for public parks, communities, schools, memorials, convention centers, squares, hotels, highway's side view, and so on, some of which were granted as landmarks in the local cities. The detailed services cover: • gardeners • landscape contractors • landscape architects • irrigation experts • pest management professionals/applicators • arborists • sod growers • golf course maintenance staff and suppliers • groundskeepers • botanical gardens Before the commencement of the landscape construction, the Company will provide the clients with floor plans, effect layout, and construction blueprint, and get the approval for their design from the clients. The Company has its own designers experienced in landscaping. The effects from humanism, history and local climate will be integrated in the design. The Company also has self-owned equipments for the landscape construction and maintenance projects, including five large tractors, two lawn mowers, three automatic sprinkling irrigators, one compactor, two watering trucks, two separating-sowing machines, drilling machines and various trucks for different functions. Attributed to the Company's competence and reputation, the Company has 20% market shares in Xi An City and 8% market shares in Northwest China, per the comprehensive evaluation from Shaanxi Construction Bureau in 2006. 5 Table of Contents Currently, the major clients the Company has include Shaanxi Xi Han Highway Ltd., Xi An Chan Ba Eco-Landscaping Development Ltd., Xi An Hua Heng Real Estate Ltd., Shaanxi Jing He Development Zone Management Committee, Zhong Hang Group, from which the Company earned approximately 85% of the total revenues in the fiscal year of 2006. Marketing opportunities Rapid Urbanization in China The open door policy has triggered China's economic progress and urbanization in the past two decades. According to the "Report on economic and social development between the 16th and 17th National Congress of the Communist Party of China VII: Urban socio-economic development in harmony," (the “Report”) issued by National Bureau of Statistics on September 26, there were a total of 661 cities in China in 2006. There is a gross urban population of 577 million people, accounting for 43.9% of the country's total population.The urbanization ratio in eastern, central and western China was 54.6%, 40.4%, and 35.7%. With the accelerated pace of industrialization, China's level of urbanization also rose. In 2006, the gross urban population was 577.1 million people, accounting for 43.9% of country's total population. The level of urbanization was 4.8 percentage points higher than in 2002. In regional terms, the urbanization ratio of the eastern, central and western China was 54.6%, 40.4% and 35.7% in 2006. From a regional perspective, Shanghai had the highest urbanization level, with a ratio of 88.7%, followed by Beijing and Tianjin at 84.3% and 75.7%. In 2006, China had a total of 661 cities, including 287 cities at prefecture level or above – eight more than there were in 2002. The GDP of the cities at prefecture level or above (counties under city administration excluded) increased from RMB 6.4 trillion in 2002 to RMB13.2 trillion in 2006 - increasing 1.1 times. The proportion to the country's total GDP also rose from 53.4% in 2002 to 63.2% in 2006. A total of 30 cities reported a GDP over RMB100 billion – 18 more than in 2002. Of these 30, 12 cities reported a GDP greater than RMB200 billion. Local revenue of cities at prefecture level or above (counties under city administration excluded), in 2006, reached RMB1.1 trillion, an increase of 1.1 times over 2002; and accounts for 59.3% of the country's total local revenue. Modernity sweeps across China beyond the coastal boomtowns deep into the countryside. As a result, the demand for urban landscape increases dramatically in China. City Clusters Leading Development A system of urban development in China gradually takes shape. Apart from the city clusters in the Yangtze River Delta, the Pearl River Delta, and the Bohai Sea region, China has witnessed the establishment of eight new city clusters, one of which is Central Shaaxi province, the location of the Company. The GDP in Shaaxi province for 2005 was RMB 367.475 billion, up 12.6% from the previous year. The per capita GDP stood at RMB 9,844, up 12.2%. The primary industry yielded a value added of RMB 41.86 billion, 7.9% more than that of the previous year; the secondary industry, RMB 184.897 billion, a growth of 15.9%; the tertiary industry, RMB 140.718 billion, a growth of 10%. The GDP ratio of the three sectors was 11.4 : 50.3 : 38.3. Provincial revenue was RMB 52.86 billion, an increase of 27.2% over the previous year. Provincial expenditure was RMB 64.11 billion, a growth of 24.2%. CPI was up 1.2% from the previous year. Fixed asset investment was valued at RMB 198.052 billion, up 28.3% from the previous year. (source: www.china.gov.cn) As the city clusters in central Shaaxi province to grow, the need for a healthy, growing green infrastructure will necessitate an urban landscape Industry. The urban landscape Industry creates this huge economic impact while providing a tremendous environmental benefit, mitigating the effects of intensive urban living. 6 Table of Contents Advocacy for Garden City Current development forces in China are characterized by a steady population growth, an ongoing urbanization of the former agriculturally-based population, an aggressive economic growth and a rapid motorization, of which economic forces become increasingly decisive in the process of urbanization, giving impetus particularly to the growth of the large cities. At the same time, there is no comprehensive regional planning, nor national land development approach. The consequence threatens to be a scattered low-density urbanization of the countryside and a fast, uncontrolled and uncoordinated growth of the large city regions. The conflict caught Chinese government's high attention. In order to build up a suitable environment for inhabitants, garden city construction is included in local government's agenda. It is also one of the measurements to evaluate local government's performance. According to the Report, green environment is gradually forming. The rate of green space coverage has reached 35.1%. There are 6.8 square meters of green space per capita. In late 2006, the area of green space and parks in cities at prefecture level or above (counties under administration of cities excluded) totaled 250,000 hectares. Per capita green space exceeded 6.8 square meters. Newly constructed urban green spaces spanned 920,000 hectares; and increased by 321,000 hectares. The coverage rate of green space reached 35.1%, up 4.7 percentage points. By the end of 2006, 45 cities were granted the title of "national garden city" by the Ministry of Construction. Of the 559 cities under the monitoring of the State Environmental Protection Administration, 24 met grade one air quality standards (4.3%); 325 met grade two standards (58.1%); 160 met grade three standard (28.6%); and 50 were below grade three standards (9.0%). At ofthe end of 2006, China identified 60 national environmental model cities, and five national environmental protection model districts. Thirteen cities were awarded "Human Habitat Environment Prizes" issued by the State Environmental Protection Administration. Increase in Urban Landscape Investment The total investment in urban landscape was approximately $14.8 billion from Chinese government from 2001 to 2005, increasing by approximately 113% compared to the previous five-year period. (source: Xinhua) Chinese government also encourages enterprises investing more in urban landscape construction by allowing them to name the invested landscape. In addition, a capital raising system for urban landscape is forming, which is secured by government funds. Motivation by 2008 Olympic Games After China won the Olympic bid, it promised to make Beijing an "ecological city" with "green hills, clear water, grass-covered ground, and blue sky". Since then the city has spent 100 billion yuan (12.5 billion US dollars) on planting trees and curbing polluting industries, according to the State Environmental Protection Administration of China. Heavy polluters like the Capital Iron and Steel Group were moved out of the capital and 200 small and medium-sized firms had been shut down. The city has also phased out over 30,000 old taxies and 3,900 old diesel-powered buses that do not meet environmental standards. (source: People Daily Online). Consequentially, the influence from 2008 Olympic Games will be spread throughout China since the Olympic Games has been widely regarded as an opportunity to showcase China to the world. According to a recent industry survey jointly conducted by the Pacific Asia Travel Association (PATA) and Visa International Asia Pacific, the Beijing 2008 Olympic Games will be a spur to Asia's tourism industry as many people looking to attend the event also plan to spend time exploring other parts of China and Asia. It was reported that almost nine out of 10 people planning to visit Beijing for the Olympics will visit other Chinese cities if time permits. As the image of a city, urban landscape becomes more and more important for the local government. 7 Table of Contents Marketing Strategy The Company expects to enhance its market shares in the northwest China via following marketing strategies. Currently, the development in northwest China concentrates on Central Shaanxi Province, which is considered one of eight new city clusters in China, in addition to the existing city clusters in the Yangtze River Delta, the Pearl River Delta, and the Bohai Sea region. The GDP in Shaaxi province for 2005 was RMB 367.475 billion, up 12.6% from the previous year. The per capita GDP stood at RMB 9,844, up 12.2%. The primary industry yielded a value added of RMB 41.86 billion, 7.9% more than that of the previous year; the secondary industry, RMB 184.897 billion, a growth of 15.9%; the tertiary industry, RMB 140.718 billion, a growth of 10%. The GDP ratio of the three sectors was 11.4 : 50.3 : 38.3. Provincial revenue was RMB 52.86 billion, an increase of 27.2% over the previous year. Provincial expenditure was RMB 64.11 billion, a growth of 24.2%. CPI was up 1.2% from the previous year. Fixed asset investment was valued at RMB 198.052 billion, up 28.3% from the previous year. (source: www.china.gov.cn) As the city clusters in central Shaaxi province to grow, the need for a healthy, growing green infrastructure will necessitate an urban landscape Industry. The urban landscape Industry creates this huge economic impact while providing a tremendous environmental benefit, mitigating the effects of intensive urban living. Improving technologies.Technology application and improvement is the key for the company in marketing. In order to maintain the leading position in landscaping industry in Northwest China, that is 20% market shares in Xi An City and 8% market shares in Northwest China, per the comprehensive evaluation from Shaanxi Construction Bureau in 2006, the Company keeps a long-term relationship with local research institutes and universities, such as Northwest University, Northwest Science and Agriculture University, Technical Advice Unit of Shaanxi Forestry Bureau. The cooperation between the Company and these research institutes and universities includes technical training, exchange of expertise, projects for ecological forest study. The Company also retains foreign experts for short-term supervision. The expenses in research and development every year are approximately 6% of revenues. Seeking for supports from local government. The local government in Xi An, the city where the Company is located, targets to turn Xi An into a garden city within three years. In order to reach this goal, the government encourages enterprises to invest in urban landscape and support the competent companies to engage in urban landscaping industry. In addition, the government plans to build up approximately 175 small-size squares all over the city. The Company is expected to be supported by the local government due to its high reputation, professional design, quality control and management. More than 10 projects constructed and managed by the Company have been awarded as "Excellent Model" by the city government, which include Landscaping for Yin Chuan Ming Cui Lake Eco Resorts, Landscaping for South Campus of Northwest University, Landscaping for Shaanxi Jing He Development Zone, and so on. Seeking for strategic partners. In order to lower the construction cost of urban landscaping projects and ensure the diversity of plant species, the Company intends to enter into collaborative arrangements with local farmers. The Company will introduce good species to the farmers and send technicians for the training. For example, the Company owns the techniques for walnut transplanting and seed renovation, which will increase the successful rate for walnut transplanting by more than 94%. In order to popularize these techniques, the Company cooperates with local farmer associates, through which the farmers are educated and encouraged to try the new technology. The cooperation with local farmers provides the Company with multiply channels for abundant supplies. Competition The Company is subject to intensive competition in urban landscaping industry. No entity, including the Company, currently dominates the urban landscaping industry and the Company does not believe that one organization has the capability to serve the entire market. Many competitors possess greater financial, managerial and technical resources and high reputations, all of which put the Company at a competitive disadvantage. The competitors may be in a position to devote greater resources in the sales, marketing, and projects management and therefore considerably impact the Company's ability to successfully in marketing. 8 Table of Contents Government Regulation Our landscape design, construction and maintenance projects are subject to many federal, state and local requirements relating to the protection of the environment and we use environmentally sensitive materials in our maintenance processes. For example, we employ chemical materials to treat some of our products. We believe that we operate our business in material compliance with all environmental laws and regulations, do not anticipate any material expenditure in order to meet environmental requirements and do not believe that future compliance with such laws and regulations will have a material adverse effect on our financial condition or results of operations. However, we could incur operating costs or capital expenditures in complying with more stringent environmental requirements in the future or with current requirements if they are applied to our facilities in a way we do not anticipate. Our operations are also governed by many other laws and regulations covering our labor relationships, the zoning of our facilities, our general business practices and other matters. We believe that we are in material compliance with these laws and regulations and do not believe that future compliance with such laws and regulations will have a material adverse effect on our financial condition or results of operations. Risk Factors There are a number of important factors that could cause our actual results to differ materially from those that are indicated by forward-looking statements. Those factors include, without limitation, those listed below and elsewhere herein. Changes in governmental policies could reduce demand for the Company’s services Most of the Company’s business is driven by governmental policies and the supports from the local government. Any changes in governmental policies regarding the funding or enforcement would have an adverse impact on the Company’s revenues. Also, reduced spending by governments may increase competition within the Company's industry which may directly affect future revenue and profits. As a government contractor, the Company is subject to a number of procurement laws and regulations, as well as government agency audits. Any violation of these laws could result in economic harm to the Company’s operations The Company must comply with certain laws relating to the procurement and administration of government contracts. These laws impact how the Company does business with government clients and can increase the cost of doing business. Government agencies as well as numerous local agencies routinely audit government contractors and their performance under specific contracts to determine if a contractor’s cost structure is compliant with applicable laws and regulations. The Company depends on government work for a significant portion of its revenues. The Company’s inability to win or renew government contracts during procurement cycles could significantly reduce Company profits The Company significantly depends on government work for its revenues. An inability to win or renew government contracts would adversely affect operations and significantly reduce profits. Government contracts are typically awarded through a highly regulated procurement process. However, the state-owned companies take the priority in most government projects. In addition, some government contracts are awarded to multiple competitors, causing increased competition and downward pricing pressure. This may lead to increased pressure to control costs. If the Company cannot reduce or control costs on these contracts, losses may occur. 9 Table of Contents The use of percentage of completion method of accounting could result in a reduction or reversal of previously recorded revenues and profits. Aportion of the Company’s revenues and profits are measured and recognized using the percentage of completion method of accounting which is discussed further in Note 2 of the Audited Consolidated Financial Statements. The use of this method results in the recognition of revenues and profits ratably over the life of a contract. The effect of revisions to revenues and estimated costs is recorded when the amounts are known or can be reasonably estimated. Such revisions could occur in any period and their effects could be material. Although the Company has historically been able to make reasonably accurate estimates of work progress, the uncertainties inherent in the estimating process make it possible for actual costs to vary from estimates in a material amount, including reductions or reversals of previously recorded revenues and profits. We will need additional capital in the future. If additional capital is not available, we may be forced to delay or curtail the development of our product candidates. We project that we will need additional capital to fund operations over the next 12 months. We anticipate we will need an additional $1,500,000 in working capital during 2007 and $2,000,000 for the two years thereafter.Our requirements for additional capital could be substantial and will depend on many other factors, including: • payments received under future collaborative partner agreements; • continued progress of research and development; • our ability to win or renew government contracts; • development of marketing capabilities;and We have no significant committed sources of additional capital. To the extent our capital resources are insufficient to meet future capital requirements, we will have to raise additional funds to enhance our ability to win or renew the contracts. We cannot assure you that funds will be available on favorable terms, if at all. To the extent we raise additional capital through the sale of securities, the issuance of those securities could result in dilution to our stockholders. In addition, if we obtain debt financing, a substantial portion of our operating cash flow may be dedicated to the payment of principal and interest on such indebtedness, thus limiting funds available for our business activities. If adequate funds are not available, we may be required to curtail significantly our development. Our assets are located in China and its revenues are derived from its operations in China In terms of industry regulations and policies, the economy of China has been transitioning from a planned economy to market oriented economy. Although in recent years the Chinese government has implemented measures emphasizing the utilization of market forces for economic reforms, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of productive assets in China are still owned by the Chinese government. For example, all lands are state owned and are leased to business entities or individuals through governmental granting of State-owned Land Use Rights. The granting process is typically based on government policies at the time of granting and it could be lengthy and complex. This process may adversely affect our company’s future manufacturing expansions. The Chinese government also exercises significant control over China’s economic growth through the allocation of resources, controlling payment of foreign currency and providing preferential treatment to particular industries or companies. Uncertainties may arise with changing of governmental policies and measures. At present, our company’s development of research and development technologies and products is subject to approvals from the relevant government authorities in China. Such governmental approval processes are typically lengthy and complex, and never certain to be obtained. 10 Table of Contents Political and economic risks China is a developing country with a young market economic system overshadowed by the state. Its political and economic systems are very different from the more developed countries and are still in the stage of change. China also faces many social, economic and political challenges that may produce major shocks and instabilities and even crises, in both its domestic arena and in its relationship with other countries, including but not limited to the United States. Such shocks, instabilities and crises may in turn significantly and adversely affect our performance. Risks related to interpretation of China laws and regulations which involves significant uncertainties China’s legal system is based on written statutes and their interpretation by the Supreme People’s Court. Prior court decisions may be cited for reference but have limited value as precedents. Since 1979, the Chinese government has been developing a comprehensive system of commercial laws, and considerable progress has been made in introducing laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. In addition, as the Chinese legal system develops, we cannot assure that changes in such laws and regulations, and their interpretation or their enforcement will not have a material adverse effect on our business operations. Currency conversion and exchange rate volatility could adversely affect our financial condition. The PRC government imposes control over the conversion of Renminbi into foreign currencies. Under the current unified floating exchange rate system, the People’s Bank of China publishes an exchange rate, which we refer to as the PBOC exchange rate, based on the previous day’s dealings in the inter-bank foreign exchange market. Financial institutions authorized to deal in foreign currency may enter into foreign exchange transactions at exchange rates within an authorized range above or below the PBOC exchange rate according to market conditions. Pursuant to the Foreign Exchange Control Regulations of the PRC issued by the State Council which came into effect on April 1, 1996, and the Regulations on the Administration of Foreign Exchange Settlement, Sale and Payment of the PRC which came into effect on July 1, 1996, regarding foreign exchange control, conversion of Renminbi into foreign exchange by Foreign Investment Enterprises, or FIEs for use on current account items, including the distribution of dividends and profits to foreign investors, is permissible. FIEs are permitted to convert their after-tax dividends and profits to foreign exchange and remit such foreign exchange to their foreign exchange bank accounts in the PRC. Conversion of Renminbi into foreign currencies for capital account items, including direct investment, loans, and security investment, is still subject to certain restrictions. On January 14, 1997, the State Council amended the Foreign Exchange Control Regulations and added, among other things, an important provision, which provides that the PRC government shall not impose restrictions on recurring international payments and transfers under current account items. Enterprises in PRC (including FIEs) which require foreign exchange for transactions relating to current account items, may, without approval of the State Administration of Foreign Exchange, or SAFE, effect payment from their foreign exchange account or convert and pay at the designated foreign exchange banks by providing valid receipts and proofs. 11 Table of Contents Convertibility of foreign exchange in respect of capital account items, such as direct investment and capital contribution, is still subject to certain restrictions, and prior approval from the SAFE or its relevant branches must be sought. We are a FIE to which the Foreign Exchange Control Regulations are applicable. There can be no assurance that we will be able to obtain sufficient foreign exchange to pay dividends or satisfy other foreign exchange requirements in the future. Since 1994, the exchange rate for Renminbi against the United States dollars has remained relatively stable, most of the time in the region of approximately RMB8.28 to US$1.00. However, in 2005, the Chinese government announced that would begin pegging the exchange rate of the Chinese Renminbi against a number of currencies, rather than just the U.S. dollar. As our operations are primarily in China, any significant revaluation of the Chinese Renminbi may materially and adversely affect our cash flows, revenues and financial condition. For example, to the extent that we need to convert United States dollars into Chinese Renminbi for our operations, appreciation of this currency against the United States dollar could have a material adverse effect on our business, financial condition and results of operations. Conversely, if we decide to convert Chinese Renminbi into United States dollars for other business purposes and the United States dollar appreciates against this currency, the United States dollar equivalent of the Chinese Renminbi we convert would be reduced. Employees Currently, the Company has 68 employees, of which 7 persons are senior management and 23 persons perform landscape construction. 38.2% of total employees have bachelor degrees or above. Reports to Security Holders The Company is not required to deliver an annual report to security holders and will not voluntarily deliver a copy of the annual report to security holders. If the Company should choose to create an annual report, it will contain audited financial statements. The Company intends to file all of its required information with the SEC. The Company plans to file its 10-KSB, 10-QSB, and all other forms that are or may become applicable with the SEC. The public may read and copy any materials that are filed by the Company with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The Public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The statements and forms filed by the Company with the SEC have been filed electronically and are available for viewing or copy on the SEC maintained Internet site that contains reports, proxy and information statements, as well as other information regarding issuers that file electronically with the SEC. The Internet address for this site can be found at http://www.sec.gov. ITEM 2.DESCRIPTION OF PROPERTY Currently the Company has one three-year operating lease for our office space, the total area of which is 4,300 square feet, located at 4th/Fl, Block A, 12 Xiang Zi Miao Street, Bei Lin Qu, Xi An, P. R. China. Pursuant to the terms of the lease, the annual rental payment is $25,000 paid semi-annually. This space is adequate for our present and planned future operations. No other businesses operate from this office. ITEM 3.LEGAL PROCEEDINGS We are not aware of any pending or threatened legal proceedings, in which we are involved. In addition, we are not aware of any pending or threatened legal proceedings in which entities affiliated with our officers, directors or beneficial owners are involved. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 12 Table of Contents PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERMATTERS The Company's securities trade on a limited basis on the Electronic Over-the-Counter Bulletin Board under the symbol, “DPPT.OB”. On September 21, 2007, the closing price was $0.51. Trading in the common stock in the over-the-counter market has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Furthermore, over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. The following sets forth the high and low range of closing prices for each quarter of the fiscal years ended June 30, 2007 and 2006 as reported by the National Quotation Bureau: Closing High Low 3/31/2006 .20 .20 6/30/2006 .20 .20 9/30/2006 .20 .20 12/31/2006 .51 .51 3/31/2007 .51 .51 6/30/2007 .51 .51 9/30/2007 .51 .51 12/31/2007 .51 .51 Common Stock The Company currently has 100,000,000 authorized shares of Common Stock, par value $.001.The holders of shares of Common Stock have one vote per share. Except as otherwise provided herein or as otherwise provided by applicable law, all shares of Common Stock shall have identical rights and privileges in every respect. None of the shares have preemptive or cumulative voting rights, have any rights of redemption or are liable for assessments or further calls. The holders of Common Stock are entitled to dividends, in cash, stock or otherwise, when and as declared by the Board of Directors from funds legally available, and upon liquidation of the Company to share pro rata in any distribution to shareholders. As of September 21, 2007, the number of holders of record of shares of common stock, excluding the number of beneficial owners whose securities are held in street name was approximately 3,300. Preferred Stock The Company currently has 100,000 authorized shares of Preferred Stock, par value $.001. The board of directors is authorized, subject to limitations prescribed by law, to provide for the issuance of shares of Preferred Stock in one or more series, to establish the number of shares to be included in each series, and to fix the designation, and powers, including voting rights, if any, preferences, and rights of the shares of each series, and any qualifications, limitations, or restrictions thereof. (1) Conversion into Common Stock. (a) Right to Convert. Each share of Convertible Preferred Stock shall be convertible, at the option of the holder thereof, at any time after one year from the date of issuance (the “Conversion Date”) into fifty (50) shares of fully paid and non-assessable shares of Common Stock (the “Conversion Ration”). (b) Mechanics of Conversion. Before any holder shall be entitled to convert, he shall surrender the certificate or certificates representing Convertible Preferred Stock to be converted, duly endorsed or the Corporation or of any transfer agent, and shall give written notice to the Corporation at such office that he elects to convert the same. The Corporation shall, as soon as practicable thereafter, issue a certificate or certificates for the number of shares of Common Stock to which the holder shall be entitled. The Corporation shall, as soon as practicable after delivery of such certificates, or such agreement and indemnification in the case of a lost, stolen or destroyed certificate, issue and deliver to such holder of Convertible Preferred Stock a certificate or certificates for the number of shares of Common Stock to which such holder is entitled as aforesaid and a check payable to the holder in the amount of any cash amounts payable as the result of a conversion into fractional shares of Common Stock. Such conversion shall be deemed to have been made immediately prior to the close of business on the date of such surrender of the shares of Convertible Preferred Stock to be converted. 13 Table of Contents (c) Adjustment to Conversion Ratio. (i) Merger or Reorganization. In case of any consolidation or merger of the Corporation as a result of which holder of Common Stock become entitled to receive other stock or securities or property, or in case of any conveyance of all or substantially all of the assets of the Corporation to another corporation, the Corporation shall mail to each holder of Convertible Preferred Stock at least thirty (30) days prior to the consummation of such event a notice thereof, and each such holder shall have the option to either (i) convert such holder’s shares of Convertible Preferred Stock into shares of Common Stock pursuant to this Section 3 and thereafter receive the number of shares of stock or other securities or property to which a holder of the number of shares of Common Stock of the Corporation deliverable upon conversion of such Convertible Preferred Stock would have been entitled upon such consolidation, merger or conveyance, or (ii) exercise such holder’s rights pursuant to Section 4 (a). Unless otherwise set forth by the Board of Directors, the Conversion Ratio shall not be affected by a stock dividend or subdivision (stock split) on the Common Stock of the corporation, or a stock combination (reverse stock split) or stock consolidation by reclassification of the Common Stock. However, once the Convertible Preferred Stock has been converted to Common Stock, it shall be subject to all corporate actions that affect or modify the common stock. (d) No Impairment. The Corporation will not, by amendment of its Articles of Incorporation, this Certificate of Designation or through any reorganization, transfer of assets, consolidation, merger, dissolution, issue or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by the Corporation, but will at all times in good faith assist in the carrying out of all the provisions of this Section 4 and in the taking of all such action as may be necessary or appropriate in order to protect the Conversion Rights of the holders of the Convertible Preferred Stock against impairment. (e) Certificate as to Adjustments. Upon the occurrence of each adjustment or readjustment of the Conversion Ratio of the Convertible Preferred Stock pursuant to this Section 3, the Corporation at its expense shall promptly compute such adjustment or readjustment in accordance with the terms hereof and furnish to each holder of Convertible Preferred Stock a certificate setting forth such adjustment or readjustment and the calculation on which such adjustment or readjustment is based. The Corporation shall, upon the written request at any time of any holder of Convertible Preferred Stock, furnish or cause to be furnished to such holder a like certificate setting forth (i) such adjustment and readjustment, (ii) the Conversion Ratio for the Convertible Preferred Stock at the time in effect and (iii) the number of share of Common Stock and the amount, if any, of other property which at the time would be received upon the conversion of the Convertible Preferred Stock. (f) Notice of Record Date. In the event of any taking by the Corporation of a record of the holders of any class of securities for the purpose of determining the holders thereof who are entitled to receive any dividend (other than a cash dividend which is the same as cash dividends paid in previous quarter) or other distribution, the Corporation shall mail to each holder of Convertible Preferred Stock at least ten (10) days prior to the date specified herein, a notice specifying the date on which any such record is to be taken for the purpose of such dividend or distribution. (g) Common Stock Reserve. The corporation shall reserve and keep available out of its authorized but unissued Common Stock such number of shares of Common Stock as shall from time to time be sufficient to effect conversion of the Convertible Preferred Stock. (2) Voting Rights. Except as otherwise required by law, the holders of Convertible Preferred Stock and the holders of Common Stock shall be entitled to notice of any stockholders’ meeting and to vote as a single class upon any matter submitted to the stockholders for a vote as follows: (i) the holders of each series of Preferred Stock shall have one vote for each full share of Common Stock into which a share of such series would be convertible on the record date for the vote, or, if no such record date is established, at the date such vote is taken or any written consent of stockholders is solicited; and (ii) the holders of Common Stock shall have one vote per share of Common Stock held as of such date. (3) Reissuance. No share or shares of Convertible Preferred Stock acquired by the Corporation by reason of conversion, all such shares thereafter shall be returned to be the status of unissued shares of Convertible Preferred Stock of the Corporation. 14 Table of Contents Dividend Policy The Company does not anticipate paying any cash dividends on its common stock in the foreseeable future because it intends to retain its earnings to finance the expansion of its business. Thereafter, declaration of dividends will be determined by the Board of Directors in light of conditions then existing, including without limitation the Company's financial condition, capital requirements and business condition. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities (a) On February 6, 2007, the Company issued to the Lv Bao shareholders 26,000,000 new investment shares of common stock and 100,000 new shares of preferred stock of the Company in exchange for all of the registered capital of Lv Bao owned by Lv Bao Shareholders, pursuant to Plan of Exchange, dated November 8, 2006. The foregoing transactions were private transactions not involving a public offering and were exempt from registration provisions of the Securities Act of 1933, as amended, or the “Act”, pursuant to Section4(2) thereof. The sale of the securities was without the use of an underwriter, and the certificates representing the shares of common stock bear a restrictive legend permitting transfer only upon registration or under an exemption from registration under the Act. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers (a) On February 6, 2007, Daniel Slocum, our former president, returned 844,500 shares of the Common Stock of DPPT against payment of $530,000. 2007 Benefit Plan of Dispatch Auto Parts, Inc In July 2007, we established “2007 Benefit Plan of Dispatch Auto Parts, Inc.”(the "Plan") to provide employees, directors, officers, consultants, advisors, and other persons who provide valuable services to the Company, with equity-based compensation incentives. Under the Plan, we may issue up to 5,000,000 shares of $.001 par value common stock. The Plan has a term of five years, therefore, will expire in September 2012. There are currently 2,000,000 common shares issued under the plan. Equity Compensation Plan Information (a) (b) (c) Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders 2,000,000 $.51 1,020,000 Equity compensation plans not approved by security holders - $ - - Total 2,000,000 1,020,000 15 Table of Contents Limited Market for Common Stock. There is currently a limited trading market for our shares of common stock, and there can be no assurance that a more substantial market will ever develop or be maintained. Any market price for shares of common stock of Dispatch Auto Parts, Inc. is likely to be very volatile, and numerous factors beyond our control may have a significant adverse effect on that market price. In addition, the stock markets generally have experienced, and continue to experience, extreme price and volume fluctuations which have affected the market price of many small capital companies, and which have often been unrelated to the operating performance of these companies. These broad market fluctuations, as well as general economic and political conditions, may also adversely affect the market price of our common stock. Further, there is no correlation between the present limited market price of our common stock and our revenues, book value, assets or other established criteria of value. The present limited quotations of our common stock should not be considered indicative of the actual value of Dispatch Auto Parts, Inc., or our common stock. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS With the exception of historical facts stated herein, the matters discussed in this report are "forward looking" statements that involve risks and uncertainties that could cause actual results to differ materially from projected results. Such "forward looking" statements include, but are not necessarily limited to, statements regarding anticipated levels of future revenues and earnings from our operations. Readers of this report are cautioned not to put undue reliance on "forward looking" statements, which are, by their nature, uncertain as reliable indicators of future performance. We disclaim any intent or obligation to publicly update these "forward looking" statements, whether as a result of new information, future events, or otherwise. In addition the uncertainties include, but are not limited to, competitive conditions involving our markets. CRITICAL ACCOUNTING POLICIES Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectibility is probable. The Company assesses collectibility based upon our clients’ financial condition and prior payment history, as well as our performance under the contract.The Company recognizes these revenues in the period that the service is provided. (a)Contract revenue The Company applies the percentage-of-completion method under SOP 81-1 “Accounting for Performance of Construction-Type and Production-Type Contracts”, to recognize revenues for landscape design and engineering projects that require significant modification or customization subject to the customers. The Company records a provision in those instances in which the Company believe a contract will probably generate a net loss and the Company can reasonably estimate this loss.If the Company cannot reasonably estimate the loss, the Company limits the amount of revenue that the Company recognizes to the costs the Company has incurred, until the Company can estimate the total loss. Advance payments from customers and amounts billed to clients in excess of revenue recognized are recorded as receipt in advance. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. 16 Table of Contents Billed and unbilled accounts receivable and allowance for doubtful accounts The Company generally bills its customers under its long term contracts pursuant to billing schedules contained in the contracts or, upon completion of agreed milestones or deliveries, with each milestone or delivery typically having a value specified in the contract. An allowance, for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. Asof June 30, 2007 and 2006, an allowance for doubtful accounts of $101,247 and $Nil was provided, respectively. Unbilled accounts receivable comprise principally amounts of revenue recognized on contracts for which invoices have not been issued. It is expected that all unbilled accounts receivable balances will be billed in the next twelve months. Property, Plant, and Equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any.Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Leasehold improvement 10 years 5% Plant and machinery 10 years 5% Motor vehicles 10 years 5% Office equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements included in this report and is qualified in its entirety by the foregoing. Revenues Net revenues were $3,979,748 for the year ended June 30, 2007, compared to net revenues of $2,782,922 for the year ended June 30, 2006. The sales revenues were due primarily to the landscaping construction and maintenance projects. The Company usually provides the clients with full services including design, construction and maintenance. The Company has its own designers experienced in landscaping. The effects from humanism, history and local climate will be integrated in the design. The documents provided by the Company include the floor plan, effect layout, construction blueprint. The profit margin due to the project design ranges from 1% to 5%, which was included in the contract price without separate charge. The construction will be conducted by the Company after the construction blueprint is approved by the clients. The profit margin due to the project construction is approximately 30%. The lifecycle of a project is determined by the project's magnitude, which would be clearly described in the contracts case by case. In most cases, the construction periods could cover two years, including construction in the first year and maintenance in the second year. The Company applies the percentage-of-completion method to recognize revenues for the projects. Therefore, approximately 90% of the contract amount will be recognized in the first year according to the percentage of completion, and approximately 10% of the contract amount will be recognized in the second year of the project reflecting the maintenance services. During the year ended June 30, 2007, approximately 85% of annual revenues were due to eight landscape construction projects signed during the fiscal year ended June 30, 2007, three of which were completed and the other five projects were expected to be completed during the fiscal year ended June 30, 2008. The Company expects sales to increase during the fiscal year of 2007 as the Company has another three new projects with total contract price of approximately $4,600,000 signed in March and April 2007, which are expected to be completed by March 2008. 17 Table of Contents Cost of Revenue Cost of revenue primarily includes purchase of raw materials, sub-contracting charges and direct overhead. Cost of plants and direct labor would be examples of cost of revenue. In addition, cost of revenue will be affected by the amendment of initially approved proposals due to either the clients' request or the unexpectation encountered during the construction process. Such unexpectation will include additional underground construction, the complexity of the environment, and the survival rate of the plants.During the year ended June 30, 2007, we had $2,559,754 in cost of revenues, which was approximately 64% of revenues, compared to $1,881,142 in cost of revenues during the year ended June 30, 2006, or approximately 68% of revenues in the year. The cost of revenue as a percentage of revenue was constant during these two years due to the stable price in the cost components. The Company expects to lower the cost of revenue by devoting more time to consulting services in the future. Income / Loss The Company had net income of $313,686 and $393,938 for the years ended June 30, 2007 and 2006, respectively, primarily attributable to the profitability in landscape construction and maintenance projects. The gross profits sufficiently covered the operating expenses in both years. The Company expects to maintain profitability during fiscal year 2007 since the contracts signed in March 2007 with total contract price of $2,000,000 will be completed by March 2008. However, the Company has no responsibility to guarantee the profitability, or the growth of any revenue in the future. Expenses Selling, general and administrative expenses for the years ended June 30, 2007 and 2006 were $632,440 and $237,134, respectively. The increase in operating expenses in the fiscal year of 2006 was attributable to consulting and professional fees of $85,294 incurred primarily from the audits and related services, and non-cash compensation of $273,750, which was the result of the issuance of 1,000,000 shares of common stock for services. The shares were valued based on the market price on the date of the stock grant, resulting in total expenses of $510,000 for services rendered, which was booked pro rata within the relative service periods. The Company did not have such cash and non-cash consulting expenses during the year ended June 30, 2006 because the process of reverse merger did not commence until November 2006. The other selling, general and administrative expenses during the year ended June 30, 2007 were $273,396, increasing by $36,262 compared to other selling, general and administrative expenses of $237,134 during the year ended June 30, 2006. The components of other selling, general and administrative expenses included salaries, traveling and office expenses, bank charges in both years. Impact of Inflation The Company believes that inflation has had a negligible effect on operations during these years. The Company believes that the Company can offset inflationary increases in the cost of revenue by increasing revenue and improving operating efficiencies. 18 Table of Contents Liquidity and Capital Resources Cash flows provided by operating activities were $1,468,311 for the year ended June 30, 2007, compared to cash flows provided by operating activities were $94,123 for the year ended June 30, 2006. Cash flows from operations during the year ended June 30, 2007 were due primarily to the collection of accounts receivable by $279,151, the increase in accounts payables by $383,213 and the increase in income tax payable by $123,168, partially offset by the increase in unbilled accounts receivable by $96,232, and decrease in receipt in advance by $111,996 during the year ended June 30, 2007. Billed accounts receivable as of June 30, 2007 decreased from $470,942 to $103,953 due primarily to the collection of $279,151 and allowance for doubtful accounts of $101,247. The majority of the Company’s sales are on open credit terms and in accordance with terms specified in the contracts governing the relevant transactions.The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible.If actual collections experience changes, revisions to the allowance may be required.Based upon the aforementioned criteria, the allowance for doubtful accounts was $1031,953247 and $Nil as of June 30, 2007 and 2006 respectively. The Company applies the percentage-of-completion method under SOP81-1 to recognize revenues for landscape design and engineering projects. There were four major contracts with total contract value of approximately $2,536,206 completed during the year ended June 30, 2007 on which $98,804 of invoices were unbilled, which will be billed as soon as the clients agree with the progress of the projects. For these contracts, contract costs of completed contracts have been fully incurred and the extent of progress toward completion was almost finished. Therefore, the total contract amount had been fully recognized in accordance with the percentage-of-completion method.Unbilled accounts receivable as of June 30, 2007 comprised principally amounts of revenue recognized on contracts for which invoices have not been issued. Cash flows used in investing activities were $140,512 and $121,203 for the years ended June 30, 2007 and 2006, respectively, which were due primarily to the purchase of property and equipment during both years. Cash flows provided by financing activities were $161,445 for the year ended June 30, 2007 due primarily to advances from shareholders, compared to cash flows of $355,156 used in financing activities for the year ended June 30, 2006 primarily attributable to the repayments of advances from stockholders. The Company projects that the Company will need additional capital to fund operations over the next 12 months. The Company anticipates the Company will need an additional $1,500,000 in working capital during fiscal year of 2007 and $2,000,000 for the two years thereafter. Overall, the Company has funded its cash needs during the year ended June 30, 2007 from the receipt of revenues. If the Company is unable to maintain profitability, the Company may need to rely on financing from related parties and outside sources through debt or equity transactions. The Company's related parties are under no legal obligation to provide the Company with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. 19 Table of Contents The Company had cash of $2,775,361 on hand and a working capital of $2,344,574 as of June 30, 2007. Currently, the Company has enough cash to fund its operations for about six months. This is based on current cash flows from operating activities and projected revenues. Also, if the projected revenues fall short of needed capital the Company may not be able to sustain its capital needs. The Company will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. The Company's current level of operations would require capital of approximately $1,500,000 to sustain operations through fiscal year of 2007 and approximately $2,000,000 per year thereafter. Modifications to the Company's business plans may require additional capital to operate. For example, if the Company is unable to raise additional capital in the future the Company may need to curtail is number of projects offers or limit its marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for the Company. In addition, there can be no assurance that additional capital will be available to the Company when needed or available on terms favorable. On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. The Company's current capital and revenues are insufficient to fund such expansion. If the Company chooses to launch such an expansion campaign, the Company will require substantially more capital. The funds raised from this offering will also be used to market the Company's products and services as well as expand operations and contribute to working capital. However, there can be no assurance that the Company will be able to obtain additional equity or debt financing in the future, if at all. If the Company is unable to raise additional capital, the Company's growth potential will be adversely affected and the Company will have to significantly modify its plans. For example, if the Company is unable to raise sufficient capital to develop its business plan, the Company may need to limit the Company's future marketing efforts to areas that the Company believes would be the most profitable. Demand for the products and services will be dependent on, among other things, market acceptance of the Company's products, landscaping market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of the Company's activities is the receipt of revenues from the landscape design and engineering projects, the Company's business operations may be adversely affected by the Company's competitors and prolonged recession periods. The Company's success will be dependent upon implementing its plan of operations and the risks associated with its business plans. The Company was engaged in landscape engineering advisory service. The Company plans to strengthen its position in landscaping markets. The Company also plans to expand its operations through aggressively marketing its projects. 20 Table of Contents ITEM 7. FINANCIAL STATEMENTS DISPATCH AUTO PARTS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 22 Consolidated Balance Sheets 23 Consolidated Statements of Operations And Comprehensive Income 24 Consolidated Statements of Cash Flows 25 Consolidated Statements of Stockholders’ Equity 26 Notes to Consolidated Financial Statements 27-42 21 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Dispatch Auto Parts, Inc. We have audited the accompanying consolidated balance sheets of Dispatch Auto Parts, Inc. and its subsidiaries (“the Company”) as of June 30, 2007 and 2006 and the related consolidated statements of operations and comprehensive income, cash flows and stockholders’ equity for the years ended June 30, 2007 and 2006.The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2007 and 2006 and the results of operations and cash flows for the years ended June 30, 2007 and 2006 and in conformity with accounting principles generally accepted in the United States of America. /s/ Zhong Yi (Hong Kong) C.P.A. Company Limited Zhong Yi (Hong Kong) C.P.A. Company Limited Certified Public Accountants Hong Kong, China October 11, 2007 22 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) As of June 30, 2007 2006 (restated) ASSETS Current assets: Cash and cash equivalents $ 2,775,361 $ 1,186,921 Billed accounts receivable, net 103,953 470,942 Unbilled accounts receivable 98,804 - Amount due from stockholders 39,080 186,702 Other receivables and prepayments 2,100 - Total current assets 3,019,298 1,844,565 Property, plant and equipment, net 470,960 408,427 TOTAL ASSETS $ 3,490,258 $ 2,252,992 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 393,455 $ - Receipt in advance - 109,507 Income tax payable 201,545 71,506 Other payables and accrued liabilities 79,724 40,777 Total liabilities 674,724 221,790 Minority interest in consolidated subsidiaries 141,044 97,471 Stockholders’ equity: Preferred stock, $0.001 par value; 100,000 shares authorized; 100,000 shares issued and outstanding 100 100 Common stock, $0.001 par value; 100,000,000 shares authorized; 28,662,114 and 26,000,000 shares issued and outstanding as of June 30, 2007 and 2006 28,662 26,000 Additional paid-in capital 1,151,049 619,185 Deferred compensation (236,250 ) - Accumulated other comprehensive income 168,372 39,575 Statutory reserve 155,661 100,167 Retained earnings 1,406,896 1,148,704 Total stockholders’ equity 2,674,490 1,933,731 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,490,258 $ 2,252,992 See accompanying notes to consolidated financial statements. 23 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) Years ended June 30, 2007 2006 (restated) Revenues, net $ 3,979,748 $ 2,782,922 Cost of revenue 2,559,754 1,881,142 Gross profit 1,419,994 901,780 Operating expenses: Consulting and professional fees 359,044 - General and administrative 273,396 237,134 Total operating expenses 632,440 237,134 Income from operations 787,554 664,646 Other income: Other income - 12,375 Interest income 155 198 Total other income 155 12,573 Income before income taxes and minority interest 787,709 677,219 Income tax expense (430,450 ) (256,210 ) Income before minority interest 357,259 421,009 Minority interest (43,573 ) (27,071 ) NET INCOME $ 313,686 $ 393,938 Other comprehensive income: - Foreign currency translation gain 128,797 42,290 COMPREHENSIVE INCOME $ 442,483 $ 436,228 Net income per share – basic and diluted $ 0.012 $ 0.015 Weighted average number of shares outstanding during the year – basic and diluted 26,896,548 26,000,000 See accompanying notes to consolidated financial statements. 24 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) Years ended June 30, 2007 2006 (restated) Cash flows from operating activities: Net income $ 313,686 $ 393,938 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 99,521 79,764 Rent expense, non-cash 24,526 20,790 Allowance for doubtful accounts 101,247 - Common stock issued for services rendered 273,750 - Minority interest 43,573 27,071 Changes in operating assets and liabilities: Billed accounts receivable, trade 279,151 (385,210 ) Unbilled accounts receivable (96,232 ) 19,847 Other receivables and prepayments (2,100 ) - Accounts payable 383,213 - Receipt in advance (111,996 ) 108,500 Income tax payable 123,168 64,300 Other payables and accrued liabilities 36,804 (234,877 ) Net cash provided by operating activities 1,468,311 94,123 Cash flows from investing activities: Purchase of plant and equipment (140,512 ) (121,203 ) Net cash used in investing activities (140,512 ) (121,203 ) Cash flows from financing activities: Advances from stockholders 161,445 - Repayments of advances from stockholders - (355,156 ) Net cash provided by (used in) financing activities 161,445 (355,156 ) Foreign currency translation adjustment 99,196 49,603 NET CHANGE IN CASH AND CASH EQUIVALENTS 1,588,440 (332,633 ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 1,186,921 1,519,554 CASH AND CASH EQUIVALENTS, END OF YEAR $ 2,775,361 $ 1,186,921 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 307,282 $ 191,910 Cash paid for interest expenses $ - $ - See accompanying notes to consolidated financial statements. 25 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) Series “A” Preferred Stock Common stock No. of shares Amount No. of shares Amount Additional paid-in capital Deferred compensation Accumulated other comprehensive (loss) income Statutory reserve Retained earnings Total stockholders’ equity Balance as of July 1, 2005 (restated) 100,000 $ 100 26,000,000 $ 26,000 $ 598,395 $ - $ (2,715 ) $ 18,775 $ 836,158 $ 1,476,713 Rent expense for office maintained by shareholder, non-cash - 20,790 - 20,790 Net income for the year - 393,938 393,938 Transfer of retained earning to statutory reserves - 81,392 (81,392 ) - Foreign currency translation adjustment - 42,290 - - 42,290 Balance as of June 30, 2006 100,000 $ 100 26,000,000 $ 26,000 $ 619,185 $ - $ 39,575 $ 100,167 $ 1,148,704 $ 1,933,731 Retirement of common stock to treasury - - (845,000 ) (845 ) 845 - Shares issued to complete reverse acquisition - - 2,507,114 2,507 (2,507 ) - Shares issued for services rendered, non-cash - - 1,000,000 1,000 509,000 (236,250 ) - - - 273,750 Rent expense for office maintained by shareholder, non-cash - 24,526 - 24,526 Net income for the year - 313,686 313,686 Transfer of retained earning to statutory reserves - 55,494 (55,494 ) - Foreign currency translation adjustment - 128,797 - - 128,797 Balance as of June 30, 2007 100,000 $ 100 28,662,114 $ 28,662 $ 1,151,049 $ (236,250 ) $ 168,372 $ 155,661 $ 1,406,896 $ 2,674,490 See accompanying notes to consolidated financial statements. 26 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) 1.ORGANIZATION AND BUSINESS BACKGROUND Dispatch Auto Parts, Inc (the “Company” or “DPPT”) was incorporated under the laws of the State of Florida on September 14, 1989 as “First New York Investments, Inc.”On November 25, 1996, the Company changed its name to“Computer Access International, Inc.” On March 31, 2005, the Company further changed its name to “Dispatch Auto Parts, Inc.” The Company, through its subsidiaries, mainly engages in the provision of landscape engineering service in the PRC. On November 8, 2006, DPPTentered a stock exchange transaction with Shaanxi Lv Bao Environmental Eco Industry Management Ltd. (“Lv Bao”) and the transaction was effectively completed on February 6, 2007.Lv Bao was registered as a limited liability company in the People’s Republic of China (the “PRC”) on August 11, 2006 with its principal place of business in Xian City, Shaanxi Province, the PRC.Its registered capital is Renminbi Yuan (“RMB”) 5,000,000 (equivalent to $628,773).Its principal activity was investment holding in Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”). The stock exchange transaction involved two simultaneous transactions: 1) Themajority shareholders of DPPTdeposited the 844,500 shares of the common stock of DPPT into the account of escrow agent in exchange for $530,000 in cash paid by the owners of Lv Bao.The 844,500 shares will be retired back to the treasury upon closing, and; 2) DPPT issued to the Lv Bao owners 26,000,000 new investment shares of common Stock and 100,000 new shares of preferred stock of DPPT in exchange for all of the registered capital of Lv Bao. Upon completion of the plan of exchange, Lv Bao became a wholly-owned subsidiary of DPPT.Accordingly, there has been a change of control of DPPT and the Lv Bao’s owners now control 91% of the voting power of DPPT. On August 30, 2006, Lv Baoentered into anacquisitionagreementwith Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”). Li Baowas registered as a limited liability company in the PRC on November 27, 2002 with a registered capital of $8,855,135 (equivalent to RMB70,000,000) and with its principal place of business in Shaanxi Province, the PRC. Li Bao was formed to engage in the trees and grasses plantation for outdoor decoration and provision of landscape engineering advisory service.In January 2004, Li Bao spun off its trees and grasses plantation business and since then, Li Bao only engages in landscape engineering advisory service. This acquisition transaction involved that Li Bao’s equity owners transferred the aggregate equity interest of 93.57% of the registered capital of Li Bao (equivalent to RMB65,500,000) to Lv Bao at no consideration. 27 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) The transaction has been accounted for as a reverse acquisition and recapitalization of DPPT, through a wholly-owned subsidiary, Lv Bao,whereby Li Bao is deemed to be the ultimate accounting acquirer (legal acquiree) and DPPT to be the ultimate accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Li Bao, with the assets and liabilities, and revenues and expenses, of DPPT and Lv Bao being included effective from the date of stock exchange transaction. DPPT is deemed to be a continuation of the business of Li Bao. Accordingly, the accompanying consolidated financial statements include the following: (1) the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; (2) the financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of stock exchange transaction. DPPT, Lv Bao and Li Bao are hereinafter referred to as (the “Company”). 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the years reported.
